Citation Nr: 0532693	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from October 1960 to 
September 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  The Board remanded the 
claim to the RO via the Appeals Management Center (AMC) in 
November 2003 for the purpose of obtaining additional medical 
evidence and documentation.  

It is noted that the veteran originally requested a hearing.  
However, after being contacted about the hearing, the veteran 
concluded that he no longer desired a hearing and he 
cancelled said hearing.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Although the veteran has reported that he suffers from 
COPD, recent medical evidence is negative for a diagnosis of 
said condition.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service or 
the result of a service-connected disorder.  38 U.S.C.A. §§ 
1110, 5107(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 
(2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a February 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
[The Board notes that an additional notification letter was 
sent to the appellant by the AMC in January 2004.]  The 
letter informed the appellant of what was required to 
substantiate the claim and of his, and VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ (and to the AMC).  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and the Board's action of November 2003.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that he has a current, ratable disability (COPD) that is 
etiologically linked to his military service or to a 
condition he received treatment therefor while he was in the 
military.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The record reflects 
that the veteran has merely stated that he received treatment 
at the San Juan VA Medical Center.  Although he has alluded 
to the fact that he might have received treatment from other 
medical care providers, he has not provided to the VA the 
names and addresses of those individuals.  As a result of 
this notification, the VA has obtained the veteran's 
treatment records from the VA Medical Center.  The duty to 
assist is not a one-way street, and it is the conclusion of 
the Board that the veteran has not fulfilled his duty to 
cooperate in this matter. See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  If a veteran wishes help, she cannot passively 
wait for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Ibid; Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).  In other words, after he 
was notified that the VA would attempt to obtain his private 
medical records, the veteran had a duty to contact the VA and 
inform the VA of the location of those records.  In this 
instance, it seems that the veteran failed to cooperate with 
the VA, to the detriment of his claim.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that as a result of 
the Board's Remand of November 2003, the claim was returned 
to the AMC for the specific purpose of obtaining a medical 
examination to discover whether the veteran was suffering 
from COPD.  That examination was accomplished in February 
2004.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure an 
examination of the veteran and the Board's previous remand 
instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  It seems clear to the Board that the VA 
has attempted to acquire a complete and detailed picture of 
the veteran's claimed lung disability.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
As such, the VA obtained those records and they have been 
included in the claims folder, available for review.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  It seems clear that the VA has given the veteran 
every opportunity to express his opinion with respect to his 
claim and the VA has obtained all known documents that would 
substantiate the veteran's assertions.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and SSOCs, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

The veteran contends that he now suffers from COPD.  The 
veteran has asserted that while he was in service, he 
suffered from and was treated for a lung disability/disease.  
He maintains that as a result of that condition, he later 
developed COPD.  

A review of the veteran's service medical records shows that 
he received treatment for pneumonia while he was stationed at 
Fort Dix, New Jersey.  This occurred in March 1961.  However, 
after the treatment, he was returned to full duty.  The 
discharge medical document is negative for any findings, 
notations, or other evidence indicative of any type of lung 
residual due to pneumonia.  It is not until May 2001, nearly 
forty years later, that any mention is made of a lung 
disability by the veteran.  Although he stated on his claim 
for benefits in May 2001 that he had been experiencing 
symptoms and manifestations for nearly 40 years, the veteran 
had not previously contacted the VA about this condition.  
While the veteran claimed that he would be providing 
documents proving his assertions of chronicity, the claims 
folder is negative for said documents.  

The veteran has submitted some private medical records.  The 
most recent is from April 2004, and signed by Doctor D. de la 
Paz.  In her letter, the examiner stated that the veteran was 
now suffering from arterial hypertension, type II insulin 
requiring diabetes mellitus, and peripheral neuropathy.  Dr. 
de la Paz reported that in June 2003 the veteran's health had 
deteriorated as a result of an hemorrhagic cerebrovascular 
accident.  No where in her letter to the VA does Dr. de la 
Paz suggest or insinuate that the veteran now has or has 
suffered from a chronic lung disability such as COPD.  
Additionally, none of the obtained VA records confirm the 
presence of a lung disability.  

In February 2004, the veteran underwent a VA Respiratory 
Examination.  After reviewing all of the veteran's available 
medical records, the doctor concluded that if the veteran had 
COPD, it was "by history".  The veteran's x-ray film was 
negative.  The pulmonary function test results were normal.  
In essence, the examiner, despite the veteran's assertions 
and a private doctor statement that the veteran had COPD in 
2002, could not find anything wrong with the veteran's lungs.  
The doctor added that even if the veteran now had COPD, it 
was not related to the lung condition he suffered from and 
was treated for while he was in the military in the early 
1960s.  

The examiner provided additional comments in February 2005.  
She repeated her previous diagnosis adding that the veteran 
did not currently suffer from a disability, disease, or 
condition of the lungs.  

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2005), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

With respect to a claim involving service connection, the 
Court has held that ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that he suffers from COPD and 
that it is related to the pneumonia he suffered from while he 
was in the military.  Unfortunately, the veteran's assertions 
are the only positive evidence in support of his claim.  That 
is, the claims folder is negative for any medical evidence, 
either from a private physician or a government physician, 
which would positively diagnose the veteran as currently 
suffering from COPD.  

The veteran may point out that he has provided a letter from 
Doctor R. A. Coca that states that the veteran now suffers 
from COPD and that this disability began while the veteran 
was in service.  This letter was written in May 2002 - forty 
years after the veteran's discharge from service.  

The Board, however, finds this statement from Dr. Coca 
inconclusive and speculative.  In other words, it is not 
definitive in proving the claim.  The assertion is deemed to 
be of limited weight as the statement fails to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the most recent medical opinion provided by 
the VA examiner has refused to diagnose the veteran as having 
an actual ratable disability classified as COPD.  Moreover, 
she has not suggested that there is any relationship between 
the symptoms and manifestations complained thereof and the 
veteran's military service or a disease for which he received 
treatment therefor while he was in service.  With respect to 
the opinion given in 2002 by Dr. Coca, it was provided 
several years after the veteran's discharge from the military 
service.  It was made nearly 41 years after the veteran was 
treated for pneumonia.  Moreover, it was made by a doctor who 
did not treat the veteran, and who has not provided any 
additional medical documentation that would support the 
assertions made.  The Board finds that the physician's 
opinion regarding a nexus or aggravation to be less probative 
because it is less-informed.  On the other hand, the most 
recent VA examiner thoroughly reviewed the veteran's claims 
file including all clinical records prior to rendering a 
final diagnosis.  In arriving at this conclusion, the VA 
examiner concluded that the veteran was not suffering from a 
ratable disability that might be related to the veteran's 
military service or any incident therein.

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from shortness of breath, coughing, or fatigue.  
However, he is not competent to say that he has an actual 
disability that is related to his service or to a condition 
he suffered therefrom while he was in service.  In other 
words, there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence showing a current disability.  That is, the 
evidence does not show that the veteran is now suffering from 
COPD.  In the absence of proof of a present disability, there 
can be no valid claim.  Brammer v Derwinski, 3 Vet. App. 223, 
225 (1992).  Since there is no current disability, service 
connection is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


ORDER

Entitlement to service connection for COPD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


